 

Exhibit 10.4



 

 


[EDSLOGO.JPG] 

  

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION
 


 

STOCK OPTION AWARD AGREEMENT

DATED 31 MARCH 2005

 


PARTICIPANT NAME

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been awarded a stock option right
to acquire EDS Common Stock, subject to the terms and conditions described in
this agreement:

STOCK OPTIONS GRANTED

0,000

STOCK OPTION GRANT PRICE

$20.665


This grant is made pursuant to the Nonqualified Stock Option Agreement dated as
of 31 March 2005, between EDS and you, which Agreement is attached hereto and
made a part hereof.
 

 

--------------------------------------------------------------------------------




AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION



NONQUALIFIED STOCK OPTION AGREEMENT


This Nonqualified Stock Option Agreement (herein called the "Agreement") is made
and entered into effective as of 31 March 2005 (the "Date of Grant"), by and
between Electronic Data Systems Corporation, a Delaware corporation ("EDS" or
the "Company") and the employee of EDS  (or any of its subsidiaries) whose
printed name is set forth on the cover page and whose printed name and signature
is set forth on the signature page of this Agreement ("Grantee").  Except as
defined herein, capitalized terms shall have the same meaning ascribed to them
under the Amended and Restated 2003 Incentive Plan of Electronic Data Systems
Corporation, as from time to time amended (the "Plan").  To the extent that any
provision of this Agreement conflicts with the express terms of the Plan, it is
hereby acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Agreement shall be hereby deemed
amended so as to carry out the purpose and intent of the Plan.

1.         Award of Option.  In order to encourage Grantee's contribution to the
successful performance of the Company, Grantee's agreement not to disclose
confidential and proprietary information relating to EDS and/or its clients, and
in consideration of the performance of future services of Grantee to the
Company, EDS hereby awards to Grantee as of the Date of Grant, pursuant to the
terms of the Plan and this Agreement, an option (the "Option") to purchase from
EDS, at $20.665 per share (the "Option Price"), that number of shares of EDS
Common Stock set forth on the cover page of this Agreement (the "Option
Shares"), subject to the conditions, restrictions and limitations set forth
below and in the Plan.  The Option Price and Option Shares are subject to
adjustment pursuant to Paragraph 9 below.  The Grantee hereby acknowledges and
accepts such grant and agrees to accept the Option and if exercised, acquire
shares of EDS Common Stock covered thereby, upon such terms and subject to such
conditions, restrictions and limitations contained in this Agreement and the
Plan.

2.         Vesting; Conditions to Exercise.

(a)        Subject to termination of the Option or the earlier vesting of the
Option Shares pursuant to  this Agreement or the Plan, on the Vesting Date (as
defined below), Grantee shall become vested in one-hundred percent (100%) of
the total number of Option Shares, which shall then be considered Vested Option
Shares (as defined below), and with Grantee able to purchase shares of Common
Stock covered by such Vested Option Shares. 

(b)        Except as otherwise provided in Paragraph 3 below, Grantee is
entitled to purchase at any time or from time to time shares of Common Stock
covered by Vested Option Shares beginning on the date on which such Option
Shares become Vested Option Shares and ending at 2:30 P.M., Plano, Texas time,
on the seventh (7th) anniversary of the Date of Grant. 

(c)        Except as otherwise provided in Paragraph 3 below, during the first
year following the date  on which such Option Shares become Vested Option
Shares, such Vested Option Shares may only be exercised by means where shares of
EDS Common Stock are acquired; and such shares acquired during the first year
following the Vesting Date may not be sold, assigned, transferred, pledged or
otherwise encumbered for a period of one year following the date of purchase.

(d)        The Option shall be considered exercised as to all or a portion of
the Vested Option Shares on the first business day on which both (i) and (ii)
below have occurred:

(i)        Receipt of notice by the EDS Stock Plans Administration or a
designated administrative agent specifying, among other things, the number of
Vested Option Shares to be exercised; and

 

2

--------------------------------------------------------------------------------

 

(ii)        Payment to EDS of the Option Price for each Vested Option Share to
be purchased in cash or by means of tendering EDS Common Stock owned by the
Grantee or a combination thereof, provided that such owned shares of EDS Common
Stock (x) are freely transferable and (y) have been owned by the Grantee for at
least six-months prior to the tender thereof.

(e)        In all cases, exercise of the Option must comply with applicable
law. 

3.         Effect of Certain Events.

(a)        If Grantee's employment with the Company is terminated whether
voluntarily or involuntarily for any or no reason (other than by reason of
death, Total Disability or voluntary resignation on or after attaining the age
of 62) at any time prior to 5:00 P.M., Plano, Texas time on the Vesting Date,
then the Option and Grantee's right to continue to vest in the Option Shares
granted hereunder shall terminate, without any payment of consideration by the
Company to Grantee.

(b)        If Grantee's employment with the Company is terminated prior to 5:00
P.M., Plano, Texas time, on the Vesting Date because of death, Total Disability
or voluntary resignation on or after attaining the age of 62, then, a pro rata
amount of the Option Shares shall be considered to become immediately and
unconditionally Vested Option Shares without regard to Paragraph 2 above, by
multiplying the number of Option Shares granted by a fraction, the numerator of
which shall be the number of complete months between the Date of Grant and the
date of the applicable event, and the denominator being 35 (thirty-five).  The
Grantee or the Beneficiary (if any) (as hereinafter defined), or the
representative of Grantee's estate may purchase some or all of the Vested Option
Shares that exist as of and on Grantee's employment termination date at any time
or from time to time for the shorter of (i) the two-year period commencing on
the date of the termination, or (ii) the period ending at 2:30 P.M., Plano,
Texas time, on the seventh (7th) anniversary of the Date of Grant, and the 
restrictions as described in Paragraph 2(c) above shall be waived.

(c)        If Grantee's employment with the Company is terminated whether
voluntarily or involuntarily for any or no reason (other than by reason of
death, Total Disability or voluntary resignation on or after attaining the age
of 62) during the period commencing on the Vesting Date and ending at 2:30 P.M.,
Plano, Texas time, on the seventh (7th) anniversary of the Date of Grant, then
Grantee shall be entitled to purchase that number of outstanding Vested Option
Shares that exist as of and on Grantee's employment termination date at any time
or from time to time for the ninety (90) day period following the date of
termination, and the exercise restrictions as described in Paragraph 2(c) above
shall be waived. 

4.         Restrictions on Transfer.  Except as provided in Paragraph 14 of the
Plan, the Option granted hereunder to Grantee may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the EDS Stock Plans
Administration or a designated administrative agent, on such form as may be
prescribed by EDS, a designation of one or more beneficiaries (each, a
"Beneficiary") to whom the right to exercise the Option shall pass in the event
of the death of Grantee.  Grantee shall have the right to change the Beneficiary
or Beneficiaries from time to time; provided, however, that any change shall not
become effective until received in writing by the EDS Stock Plans Administration
or a designated administrative agent.  If there is no effective Beneficiary
designation on file at the time of Grantee's death, or if the designated
Beneficiary or Beneficiaries have

 

3

--------------------------------------------------------------------------------

 

all predeceased Grantee, the right to exercise the Vested Option Shares and to
purchase shares of Common Stock shall be determined in accordance with
applicable law.

6.         Withholding Tax Requirements.  To the extent that the grant,
delivery, vesting, or exercise of this Option or the disposition of shares of
Common Stock acquired by exercise of this Option, or any other occurrence,
creates a withholding obligation in respect of tax or social security or a
similar liability, Grantee shall deliver to the Company at the time of such
grant, vesting, exercise, disposition, or occurrence such amount of money or
shares of stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Grantee fails to do so, the
Company is authorized to withhold from any cash or Common Stock or other
remuneration then or thereafter payable to Grantee any tax or similar payment
required to be withheld by reason of such obligation.  The Company is further
authorized in its discretion to satisfy any such withholding requirement out of
any cash or shares of Common Stock distributable to Grantee at any time,
including upon the exercise of this Option, or to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes.

7.         Sale and Issuance of EDS Common Stock.  Grantee agrees that Grantee
shall not sell the Vested Option Shares and that EDS shall not be obligated to
deliver any shares of EDS Common Stock if counsel to EDS determines that such
sale or delivery would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation of, or agreement of EDS
with, any securities exchange or association upon which EDS Common Stock is
listed or quoted.  EDS shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of EDS Common Stock to comply
with any such law, rule, regulation or agreement.  Subject to the foregoing and
upon written request of Grantee, the EDS Stock Plans Administration shall cause
delivery of such shares of EDS Common Stock which Grantee is entitled to receive
pursuant to this Agreement, provided, however, that the Company shall not be
required to deliver shares of such EDS Common Stock until Grantee has complied
with his or her obligations to satisfy the applicable withholding tax
requirements pursuant to Paragraph 6 above.

8.         Prerequisites to Benefits.  Neither Grantee nor any person claiming
through Grantee shall have any right or interest in the Option awarded
hereunder, unless and until all of the terms, conditions and provisions of this
Agreement and the Plan which affect Grantee or such other person shall have been
complied with as specified herein and therein.  Grantee acknowledges that as a
condition to receipt of the grant made hereunder, Grantee shall have delivered
to the Company an executed copy of this Nonqualified Stock Option Agreement and
an executed Equity Related Agreement (hereinafter defined).

9.         No Rights as a Stockholder Prior to Exercise; No Payment of Dividends
or Dividend Equivalents; Adjustments.

(a)        Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the Option Shares covered by the Option unless
and until Grantee has purchased the shares of Common Stock covered by Vested
Option Shares in accordance with the terms of this Agreement and has complied
with the other applicable provisions of this Agreement and the Plan, including
paragraph 6.

(b)        The Option shall be subject to adjustment (including, without
limitation, as to the number of Option Shares and Option Price per share) in the
sole discretion of the Board of Directors of EDS and in such manner as the Board
of Directors of EDS may deem equitable and appropriate in connection with the
occurrence of any of the events described in Section 15 of the Plan following
the Date of Grant.

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of Option Shares evidenced by this Agreement
which contains terms, condition and provisions regarding one or more of (a)
competition by the Grantee with the Company; (b) maintenance of confidentiality
of the Company's and/or clients' information; and (c) such other matters deemed
necessary, desirable or appropriate

 

4

--------------------------------------------------------------------------------

 

by the Company for such an agreement in view of the rights and benefits conveyed
in connection with the grant evidenced by this Agreement.

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion..

"Vested Option Shares" shall mean shares of EDS Common Stock the Grantee is
entitled to receive upon exercise of the Option and fulfillment of any other
terms and conditions applicable to the Grantee under this Agreement and/or the
Plan.

"Vesting Date" shall mean 29 February 2008, unless otherwise provided for in
Paragraph 2 or Paragraph 3 above.

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation Prospectus.  Grantee acknowledges receipt of
a copy of the Plan Prospectus relating thereto and to the Common Stock.  Grantee
further acknowledges notice of the terms, conditions, restrictions and
limitations contained in the Plan and acknowledges the restrictions set forth in
this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.

(c)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(d)        Notices.  Any notice under this Agreement to the Company shall be
addressed to EDS Stock Plans Administration at 5400 Legacy Drive, Plano, Texas
75024-3199 and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

(e)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(f)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(g)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

(h)        Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware. 
Any action, suit or proceeding arising out of any claim

 

5

--------------------------------------------------------------------------------


against the Company under this Agreement shall be brought exclusively in the
federal or state courts located in the state in which the Company has its
principal business headquarters.

(i)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder, and to the
extent it or its delegate does so make any determinations, such determinations
are final.

(j)         No Liability.  No member of the Committee or any other person to
whom the authority has been delegated shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee, or by any
officer of the Company in connection with the performance of any duties or
responsibilities under the Plan or this Agreement, except for his or her own
willful misconduct or as expressly provided by applicable law.

(k)        Validity of Agreement.  This Agreement shall be valid and binding
upon EDS only if and when it has been duly executed (whether manually and/or by
electronic signature) by the Grantee.

(l)         Employment Relationship. Notwithstanding any other provisions of
this Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment. 

(m)       Acquired Rights Waiver. Grantee understands that under the Amended and
Restated 2003 Incentive Plan of Electronic Data Systems Corporation ("Plan"),
grants of stock options under the Plan are made at the complete discretion of
EDS pursuant to the Plan.  Grantee understands that the Committee (as defined in
the Plan) has complete authority to administer, construe and interpret the Plan,
establish rules and regulations concerning the Plan, and perform all other acts
deemed reasonable and proper in that regard, including the power to delegate to
others the authority to assist in the administration of the Plan.  Grantee
understands that Grantee does not acquire any additional rights as a result of
being eligible to participate in the Plan or deciding to exercise my stock
options.  Grantee does not expect that any future grants will be made under the
Plan, or any other plan, nor does Grantee expect that the benefits accruing
under the Plan will be reflected in any severance, overtime, benefit, retirement
or indemnity payments that EDS or any affiliate or subsidiary may make to me in
the future.  Grantee has been provided with a description of the Plan, and
Grantee has read that description.  Grantee fully understands his rights under
the Plan, and in particular that stock options granted under the Plan are
non-transferable, except as provided under section 14 of the Plan and section 4
of this Agreement.  The offer to participate in the Plan does not constitute an
acquired right. Grantee acknowledges and agrees that the stock option grant is
not part of my current employment compensation and that neither eligibility for,
nor participation in, the Plan guarantees any right to future employment with
EDS or any of its subsidiaries or affiliates.

(n)        Data Protection Waiver. Grantee understands and consents to EDS or
its agents or independent contractors appointed to administer the Plan obtaining
and processing personal information of Grantee's relevant to the effective
administration of the Plan and also consents that such personal information may
be transmitted outside of the country of Grantee's employment and/or residence
as appropriate for EDS business purposes in the administration of the Plan.

 

6

--------------------------------------------------------------------------------

 

This Agreement has been delivered to Grantee pursuant to authority granted to
the Chief Executive Officer of EDS and is being accepted and will be effective
only upon execution by the signature of the Grantee and timely delivery to EDS.

GRANTEE: 


                                                        

                                                                          

Signature                                                                    

                                                                                  

                                                                            

Printed Name

                                                                                  

                                                                            

Work E-mail Address

 

 

U.S.  3.31.05
 

7


 

 